SIBLEY, Circuit Judge
(dissenting in part).
In the affirmance of the judgment as to ■Gentry and Shamburger I concur. In the reversal of the judgment as to General Crude Oil Company I concur also, but I do not agree to the instructions given to .govern a new trial. This case seems to be the first determined by an appellate court which deals with the measure of compensation when property is taken by the United States for a short period only but with an asserted right of renewal for annual periods during the emergency; and the first to deal with the compensation due the owner ■of an oil and gas lease which is interfered with but not expressly taken. I regard it .as important in both these aspects.
This temporary or indefinitely renewable taking, as contrasted with a final and complete taking of a definite interest in or the whole of property, is probably authorized by Section 201 of the Second War Powers Act, 56 Stat. 177, 50 U.S.C.A.Appendix, § ■632, by the words: “The Secretary of War * * * may cause proceedings * * * to acquire by condemnation, any real property, temporary use thereof, or other interest therein * * * ” etc. For any kind or degree of taking of private property for public use the Constitution requires that just compensation shall be paid. It does not say when it shall be paid, and it is well ■settled that it need not be in advance of the taking. It does not say it shall be paid all at once, and where the taking is from year to year, it seems entirely just to hold that it may be ascertained and paid from year to year. The fee owners here do not seem to have any good claim, so long at least as the oil and gas lease continues, to assert any loss arising from the clouding of their title because of the annual option to keep taking the use of the land indefinitely. They have agreed in the lease to be content with a dollar a year per acre as delay rentals for ten years and cannot compel the drilling of a well. The United States always has under the law of eminent domain an option to take anyone’s land, on paying compensation. When it seems likely a taking will occur, the owner’s right to sell it is of course clouded and interfered with so long as that threat is imminent, but no compensation can be claimed unless and until and so far as his property is taken. I do not think any owner is entitled to measure his compensation for the taking of the temporary use of his property by the temporary loss in its saleable value due to the chance the United States may continue to use it. Perhaps it is not marketable while so situated, but if the owner should be paid its loss of market value, and the next year the property is released and regains its market value, it seems plain that the compensation paid has proved not just. The only way to ascertain the just compensation for the use for an uncertain time of property which for some reason has a peculiar value aside from its value for rent, is to wait until the uncertainty is removed and then ascertain it. Without legislative authority perhaps, private property has often been “commandeered” for emergency public use. It has been customary after the emergency and the restoration of the property to pay what the use was worth and for any physical damage done the property ; but not to compensate for speculative gains that might have been made on the property if it had been free. I do not think these fee owners show that anything has been taken from them but the surface use of their lands which they themselves testified was worth what was awarded them. Their minerals remain uninjured in the earth. They have no claim to compensation as respects them.
The leaseholder stands somewhat differently. His property, though an estate in the land, consists in the right to go on the land and explore for gas and oil for a period of ten years, and if he finds it, to remove it under the royalty arrangement. For six years he made no move to explore. After the United States filed a proceeding for condemnation he obtained a permit to drill a well, and the United States refused to allow him to drill on the ninety-one acres whose use was taken. He was free to drill on the 142 adjoining acres included in his lease, but has not done so. Nor has he, so far as appears, sold his lease on the 142 acres. He has paid delay rentals of $1.00 per acre to keep his lease in good standing. *570Ninety-one dollars per year compensation would make him whole as to this as respects the ninety-one acres. He can keep his lease going even beyond the ten years by drilling on the free 142 acres. I do not see that his lease has been taken, even as to the ninety-one acres, unless the possession by the United States is extended beyond the term of his lease, and the minerals, if any, revert to the lessors. If the United States, now that the war is over, releases the ninety-one acres, or even consents that he drill on it, he has ample time within the ten year term to explore it for minerals or to sell the lease to others. The evidence indicates that oil has been found some miles away, and there is speculative value in this lease. If oil is found on it next year, or very near to it, the possession by the United States which he claims is damaging him by preventing the sale of the lease will turn out to have made him rich. I think the sensible and just thing as to the lease owner is to hold the condemnation case open till it appears whether the taking did or did not destroy or injure his lease, and then to fix his compensation according to the loss he can then show. A final award should be postponed till the year-by-year taking ceases, or the lease ends.